Citation Nr: 9915501	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for head injury 
residuals.

2.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty for training from May 2, 
1979, to June 8, 1979.



This case comes before the Board from a rating decision 
rendered by the Atlanta, Georgia, Regional Office (RO) in 
February 1990, wherein service connection for a nervous 
disorder was denied, and from a rating decision rendered by 
the RO in January 1998, wherein service connection for head 
injury residuals was denied.

The Board notes that the RO also rendered a rating decision 
in October 1997, wherein it was held that new and material 
evidence had not been submitted to reopen a final 
determination denying service connection for a nervous 
disorder.  However, a review of the claims folder reveals 
that, subsequent to the RO's February 1990 rating decision, 
the veteran submitted a timely notice of disagreement, was 
furnished with a statement of the case, and presented 
argument at a personal hearing.  Notwithstanding that the 
claim was ready for appellate consideration, it was not 
thereafter forwarded to the Board.  See 38 C.F.R. § 19.117 
(1989).  The question, therefore, that is pending before the 
Board at this time is entitlement to service connection to a 
nervous disorder; in the absence of a final decision, there 
can be no inquiry into whether there has been new and 
material evidence that would warrant the reopening of any 
such decision.  The Board will accordingly review this claim 
on a de novo basis, and will consider all pertinent evidence 
associated with the claims folder; such action, the Board 
believes, will not prejudice the veteran with regard to his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  Residuals of a head injury are not shown.

2.  A nervous disorder is not shown.



CONCLUSIONS OF LAW

1.  A claim for service connection for head injury residuals 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for nervous disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not demonstrate that 
either a head injury, or residuals thereof, or a nervous 
disorder have at any time been manifested.  Since service 
connection cannot be granted for a disability that is not 
shown to exist, the Board must accordingly find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  See also Rabideau v. Derwinski, 
2 Vet. App. 141 (1993), and Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

In the instant case, the Board notes, as a threshold matter, 
that the medical evidence associated with the veteran's 
claims folder is devoid of any references to problems 

that can be deemed to constitute residuals of a head injury, 
or to mental problems.  The veteran's service medical records 
do not indicate that he was accorded treatment for either of 
the claimed disorders, nor do they indicate that he was 
provided medical attention as a consequence of a claimed 60-
foot fall he alleges he incurred during service, and after 
which he purportedly began experiencing headaches.  A VA 
treatment record dated in July 1997 notes complaints of 
headaches of three weeks' duration, and of anxiety due to 
"poor sleep"; however, neither this record, nor any other 
medical record, shows that these problems have been diagnosed 
as representing head injury residuals or a nervous disorder, 
respectively.  Likewise, the evidence does not show that the 
problems manifested approximately 20 years after service are 
in any manner related to service.  See 38 C.F.R. § 3.303(d) 
(1998).  While the veteran may report his symptoms, he is not 
competent, in the absence of evidence indicating that he has 
the requisite medical training, to proffer clinical findings 
and opinions; as such, his contentions to the effect that his 
current problems are due to service are no more than 
unsubstantiated conjecture, and are of no probative value.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In brief, the Court has held that a well-grounded claim 
requires satisfaction of criteria that include the 
manifestation of a current disability.  In the case at hand, 
the evidence does not demonstrate the presence of head injury 
residuals or a nervous disorder at any time.  The Board must 
therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
these disorders could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claims are not 
well grounded and are therefore denied, in accordance with 
the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence 

required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  In the 
case at hand, the Board notes that the veteran has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.


ORDER

A claim for service connection for head injury residuals is 
not well grounded, and is accordingly denied.  A claim for 
service connection for a nervous disorder is not well 
grounded, and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

